OPINION — AG — ** SCHOOL BOARD — MEETING — OPEN MEETING ** STATEMENT OF FACTS: " A SPECIAL MEETING OF OUR BOARD OF EDUCATION WAS CALLED APRIL 13TH FOR THE PURPOSE OF FILLING A VACANCY ON THE BOARD. ALL BOARD MEMBERS WERE NOTIFIED, AND WERE PRESENT AT THE MEETING. AFTER FILLING THE VACANCY, THE BOARD THEN ACTED ON SEVERAL OTHER MATTERS. ONE MEMBER OF THE BOARD PROTESTED THESE ACTIONS AS ILLEGAL, SINCE THEY WERE NOT MENTIONED IN THE NOTICE OF THE MEETING. HIS POSITION IS THAT AT A SPECIAL MEETING OF THE BOARD OF EDUCATION, THE BOARD CAN ONLY TRANSACT THE BUSINESS FOR WHICH THE SPECIAL MEETING WAS CALLED —  — — ALL MEMBERS OF A BOARD OF EDUCATION BEING PRESENT AT A SPECIAL MEETING CALLED FOR A PARTICULAR PURPOSE, ANY OFFICIAL BUSINESS CAN BE TRANSACTED THEREAT, NOTWITHSTANDING THE ORIGINAL PURPOSE OR NOTICE THEREOF FOR WHICH THE SPECIAL MEETING WAS CALLED OR HELD. (NOTE: SEE `OPEN MEETING ACT' 25 O.S. 301 [25-301] — 25 O.S. 314 [25-314]) (SCHOOL, MEETING, BUSINESS) CITE: ARTICLE XXIV, SECTION 23, 70 O.S. 4-23 [70-4-23] (J. H. JOHNSON)